Case 18-17271-ml<n Doc 1-1 Entered 12/10/18 16:28:52

U.S. Return of Partnership income
For calendar year 201?, or tax year beginning ___________________
dr Go to www.irs.goviFormTOSS for instructions an

m i@§§

department of the ?reasury

ztgrnai griggan Servige d the latest infOfTHBtiOH.

, 201?, ending ___________ , 20 _____ _'

Page 1 of 10

M;.Yé.._..

Z©'i?

 

 

 

 

 

 

 

\ Princlpai business aciivizy Name of partnership .p Emp§wer identification number
RE RENTAL JO & lVliKE PROPERTlES LLC 26»2934889

3 Principal product or service Type Numoor, streetl and room or suits no. if a P.O. box‘ see the instructions §§ Daie business storied

Ri':'. RENTAL €ir 6490 \N DF_SERT iNN RD §4!25!2(}08

g gusiness cage number P"'m City or iown. state or province, oountn/, and ZlP or foreign postai code

LAS VEGAS NV 89146

 

531120

 

{1} m initial return (2} § Final return f3} l:i Namo change {43 i:l Address chan
{6} 3 Tochnioal termination - also check (1) or (2}
H Check accounting methoci: (1} iii Cash {2) i:] Accrual ia} m Oiher(speoify}v

G Checl< applicable boxes:

F Totat asseis isee ihe
instructions)

5 352,304

ge (5) ij Amenciod relurn

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Num‘oer of Scheoulos K'i . Attaoii one for each person who Wao a partner at any lime during the tax year v»_g _____________________________________
J oheci< rr schedules o and M»s are attached """" [1
Caution. include only trade or business income and expenses on fines ia through 22 bolow. See the instructions for more information
1a Gross receipts or sales . . 1a __H__-_ `_ _
b Fiotorns and allowances . . . 1b 1
c Baianoo. Subtraot line 1b from line ia . , , 13 0
2 Cost of goods sold (attaoh Forrn iiQS-A) . 2 0
3 Gross profit Subtraot line 2 from iine 'lo . . . . . . . . . . . . . . . 3 G
¢, 4 Ordinary income iioos) from other pannorshlps, estates, and trusts lattaon statement) . 4 0
§ 5 wet ram profit rossi mach Scrieduie r»= norm 1040» - . . . 5 o
g 6 Net gain {loss} from Forrn 4797, Part il, line 17 (attach Forrn 4?'97) . 6 G
"' 'I Oiher income (loss} {atta<:h Staternont) , , 7 0
8 Totai income (ioss). Cornbine iines 3 through 7 . . . . . . . 8 0
§ 9 Saiarieo and Wages {o'ther than to partners} {ieso employment crodlts} . 9
§ 10 Guaranteed payments to partners , . 10 0
§ 11 Flopairs and maintenance . . 11 0
§ 12 Bad debts . . , , , 12
§ § 13 Flent . . . . . . . . 13
§ 14 Ta><es and licenses . . . 14
"z;§xs\nreresi. ..15
§ 16a Depreolation iii required attach Form 4562) . . , l 1631 0 '
- b l_ess depreciation roporied on Form 1125~A and elsewhere on return HEbS 160 0
17 Depietion (Do not deduct oii and gas depletion.) . . , . . 11
18 Fletiremont plans, eic- . . 18
- 19 Empioyoe benefit programs . . . . , 19
20 Orher deductions (a'rtacn statement) . . . . . . . . . . . . . . . . . . 20 0
‘,1 Totai deductions Add tho amounts shown in the far right column for lines 9 through 29 . 21 o
2 Ordinary business income lloss}. Subtract line 21 from line 8 . . . . . . . 22 0
Under penalties o§ periury. l declare that i have examined this reiurn. including accompanying schedules and staternems, and to the book of my

knowiedge and belioi, it is true, oorreot, and complete. Deciaration of preparer

iother ihan partner or
information ol which preparer has any mwomdodge.

limited liability company memberl is based on

ali

 

 

 

May the |RS discuss this roturn with me
preparer shown below lose

 

 

 

 

 

 

 

 

 

 

 

 

 

§ b insiructione)?[:\ yes m NO
Signature of partner or limited liability company member Date
Pn`nifl'ype preparer'S name Preparer's signature Dato l Check g if F'TFN
l_L§ANNE DUNK Sg.;i_empmy@d 1901452540
Fgrm'$ name y iii J Moore & Cornpany i_l_C r:irm»$ grow 73-1”100777
».~,m,-S address> 6490 v\r oesen ma Rd Las vegas Nv 391 45 phone m (702)253.7499
eduction Act Notice, see separate instructions. Cat. No. 1139(>2 F<Jm'l 1965(2017]

 

 

 

 

 

Case 18-17271-mi<n Doc 1-1 Entered 12/10/18 16:28:52 Page 2 of 10

 

 

 

 

Form 1065 12017) eggs 2
i§;§ Other information
1 What type of entity is fiiing this return? Checit the applicable box: res No
a l:] Dornestic general partnership b l:] Domestic limited partnership '
c Dornestic timited iiai)iilty company d ij Domestic limited iiability partnership
e [:] Foreign partnership f l:i Otherb

 

 

2 At any time during the tax year, was any partner in the partnership a disregarded entity, a partnership (inciuding
an entity treated as a partnership}, a trust. an 3 corporation an estate {otner than an estate of a deceased partner).
or a nominee or similar person? . . . . . . . , . . . . . . . . . . . . . , . . . . . x

3 At the end of the tax year:

a Did any foreign or domestic corporation partnership {including any entity treated as a partnership), trust, or tax~
exempt organization or any foreign government own, directly or indirectly, an interest of 50% or more in the pruitt
ioss, or capital of the partnership? For rules of constructive ownership, see instructions lt “Yes," attach Scheduie
B-t, information on Partners Owning 50% or More of the Partnership.

b Did any individuai or estate own, directly or indirectly, an interest of 50% or more in the profit loss, or capital of
the partnership'? For rules of constructive ownership, see instructions if "Yes ” attach Schedule B~‘i, information
on Partners Owning 50% or i\/iore of the Partnership

4 At the end of the tax year, did the partnership:
a Own directly 20% cr more, or own, directly or indirect|y, 50% or more of the total voting power of ali ciasses of
stock entitled to vote of any foreign or domestic corporation? For rules of constructive ownershipl see _
instructions if “Ves,” compiete (i) through (iv) beiow . . . . . . . . . . . . . , . . , . . . . ` x

 

 

 

 

 

 

 

 

(i) Narne of Corporaiion iii) Ernployer identification (iiB Countryl of 914 Percenfage
Numt)er {r{ any) incorporation Owned in Voting Sl.'ock

 

 

 

 

 

 

 

 

 

b Own directty en interest of 20% or more, or own, directly or indirectiy, an interest of 50% or more in the profit, toss.
or capital in any foreign or domestic partnership {irrciuding an entity treated as a partnership) or in the beneficial

 

 

 

 

interest of a trust? For roles of constructive ownership, see instructions if "Yes, ” complete (l) through (v ) below _ . n x n
(ii) Ernpioyer {vi Maximum
{i) Namg §§ Emify identification me T""PE Of {M stauer et Peroentage Owned in
Nurnber U! any) Enmy Or§iamzatm" Protit, Loss. or Capitai

 

 

 

 

 

 

 

 

 

 

Yes No

 

5 Did the partnership file Form 3893, Eiection of Partnership Levei Tax ireatment, or an election statement under
section 6231(a}(‘i)(i3)( 1) for partnership-level tax treatment that is in effect for this tax year’? See i“-'orrn 8893 ior
incredetai|s . . . . . . . . . . . . .

6 Does the partnership satisfy all four of the following conditions?

a ins partnership s total receipts for the tax year were less than $250,000.

b `i'he partnerships totai assets at the end of the tax year were iess than $i rniition.

c Scheduies K»t are fiied with the return and furnished to the partners on or before the due date {inciuding

extensions) for the partnership return

d The partnership is not filing and rs not required to fite Scnedofe M-S . .

if "Yes, ” the partnership rs not required to complete Schedoies i_, Ni t and M-?; item F on page 1 of Form 1065;
or item i_ on Scheduie K-‘i.
is this partnership a publiciy traded partnership as defined in section 469(k){2)? .

B During the tax year, did the partnership have any debt that was cancelled, Was forgiven or had tire terms

modified so as to reduce the principal amount of the debt?

9 i-tas this partnershipi 1nied or is it required to file, Forrn 8918, Maten‘ai Advisor Disclosure Staternent, to prov`de
information on any reportable transaction? . . . . . .

 

 

 

 

 

-.|

 

 

 

19 At any time during calendar year 2017, did the partnership have an interest in or a signature or other authority over a financial
account in a foreign country (such as a bank account securities account, or other financial account)? See the instructions for
exceptions and Hiing requirements for FinCEl\i f-'orrn 114, Report of Foreign Bani< and Financiai Accounts (FBAR). if “Yes,”
enter the name of the foreign country. le

 

 

 

 

rem “i 065 (2017)

Case 18-17271-ml<n Doc 1-1 Entered 12/10/18 16:28:52 Page 3 of 10

Form 1065 (2017) page 3
1 ' Other information (oontr‘nued)

 

 

 

\'es No

11 At any time during the tax year, did the partnership receive a distribution from or was it the grantor of or
transferor to, a foreign trust? if “Yes,” the partnership may have to tile Forrn 3520 Annuai Fieturn To Fieport
Transactions With F~`oreign Trusts and Fieceipt ot Certain Foreign Giits. See instnictions .

12a is the partnership making, or had it previously made (and not revoked), a section 754 eiection?
See instructions for details regarding a section 754 election

b Did the partnership make for this tax year an optionai basis ad§ustrnent under section ?43(b) or 734(b)? if “Yes,”
attach a statement showing the computation and allocation of the basis adjustment See instructions

c ls the partnership required to adiust the basls of partnership assets under section 743(b} or 734(b} because cf a
substantial built-in loss (as defined under section 743{d§) or substantial basis reduction {as defined under section
734(d)}? if "Yes, ” attach a statement showing the computation and altercation cf the basis adjustment See instructions

13 Cbeck this box ii during the current or prior tax year the partnership distributed any property received 1n a
like-kind exchange or contributed such property to another entity {other than disregarded entities Whoiiy
owned by the partnership throughout the tax year) . . . . . . . .p» g

14 At any time during the tax year, dici the partnership distribute to any partner a tenancy-l n~cornrnon or other
undivided interest in partnership property?. .
15 li the partnership is required to fiie Form 8858, information Return of U .S. Persons With Fiespect To Foreign
Disregarded Entities enter the number of Forrns 8858 attached See instructions b
16 Does the partnership have any foreign partners? if “Yes," enter the number of Forms 8805, Foreign Partner's
information Statement of Section 1446 Withhoiding Tax, filed for this partnersl'ripl d
17 Enter the number of Fon"ns 8865, Fletum of U.S. Persons W:th Ftespect to Certain Foreign i“-’artnerships, attached
to this return. b
183 Did you make any payments in 201? that wouid require you to fite Form(s) 1099? See instructions
b li “Yes," did you or will you fite required Forrn{s} 1099? .
19 Enter the number of Forrn(s} 54?1, information Fieturn of U. S. Persons With iiiespect To Certain Foreign
Corporations, attached to this return dr
20 Enter the number of partners that are foreign governments under section 892, >
21 During the partnerships tax year, did the partnership make any payments that wouid require it to file Form 1042
and 1042-8 under chapter 3 {sections 1441 through 1464) or chapter 4 (sections 1471 through 14?4)? .
22 Was the partnership a specified domestic entity required to iiie Forrn 8938 for the tax year {See the lnstructions for
ForrnSQSB)?.
Designation of Tax Matters Partner {see instructions)
l'-_`nier below the generai partner or member-manager designated aetna tax matters partner {TMP) for the tax year of this return:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Narne ct
designated identifying b
WP number ct i`MP

entity, name

lf the TMP is al'l §
of TMP representative

i°hone number §
of YMP

Address of
designated
TMP

 

 

rom-1 1065 (20171

 

Case 18-17271-mi<n Doc 1-1 Entered 12/10/18 16:28:52 Page 4 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

rem 1065 (2017) regs 4
` Partners’ Distributive Share |tems Totai amount
1 Orc£inary business income {ioss) {page t, line 22} . 1 9
2 Net rental real estate income (ioss} (attacn Form 8825) . -52.993
3a Otner gross rentaf income (Eoss) , . . . 33
b Expenses from other rentai activities (attach statement} 3b 9
c Other net rental rncome (ioes}. Subtract line 3b from tine 3a 9
”u___? 4 Guaranteed payments 9
3 5 interest rncome.
§ 6 Dividends: a Ordinary dividends. . , . . . t . . . .
E b Quaitfied dividends l 8b l l z " '
3 7 Fioyatties . . . . . . . .
5 8 Net short-term capital gain (ioss) (attach Scheduie D (Form 1065)) 9
9a Net tong-term capital gain (loss) (attach Scnedule D (_Form 1055)) 9
b Co|!ectibies {23%) gain {ioss} . . , . , 9!@
c Unrecaptured section 1250 gain {attach statement). . 9a 9
10 Net section 1231 gain (ioss) (attach Forrn 4?97) 10 9
1 1 Otner income (ioss) (see instructions) Type d 1 1 9
§ 12 Section 179 deduction (attach Fon"e 4562} . 12 0
,_,__O,, 133 Contributions . . 13a 9
g b investment interest expense . t . . . . . . . . , . . . . . . . 13b
g c Section 59(@)(2) expenditures (1) `f`yp€ > ____________________________________ (2} Arnount b> 13c{2) 9
Q d Otber deductions {see instructions) Type b 13d 9
§ 14a Net eamings (toss) from self-employment 143 9
g §§ h Gross farming or fishing income 14b
§ m E c Groes nonfarm income 140 9
15a Low~incorne housing credit {section 42{;')(5)) 153 9
m b t_ow~incorne housing credit (other) 15b 9
§ c Oueittied rehabilitation expenditures (renta! rest estate)( attach Form 3468 it applicabie) 15a 9
9 d Other rentaf real estate credits {see instructions) Typ@ V' 15d 9
o e Otner rentaE credits (see instructions) Type F" ___ 15e 9
t Other credits (see instructions} 'i`ype iv 15f 9
163 Name of country or U.S, possession b _______ __ "` `
w b Gross income from att sources. 16b
g c Gross lncome sourced at partner tevei
13 i'-'oreign gross income sourced at partnership ievel
g d Passive category >______________________ e Generat category br
§§ Deductions aiiocated and apportioned at partner level
,.*'.. g lnterest expense > ___ ________________________ h Otner . . . . . . . b 16h
§ Deductlons aiiooated and apportioned et partnership ievei to foreign source income ii
‘§ i Pess§ve category b ______________________ i Genera! category >' ____________________ k Crther d 16k
§ l Totai foreign taxes (oheck one): b F’aic£ I:i Accmed [:i 16£
m Pteduc:tion in taxes avaiiebie for credit (attacn statement) tSm 9
f\ Other foreign tax information (attach etaternent} _i?`§' -_ l-K .
§ ___ 17a F’ost-‘l 986 depreciation adjustment 17a
g i~' § b Adjusted gain or ioss . . fin
§§ § § c Depletion {other than oii end gas}. . . 17c
§ _§ ;: d C)il gas, and geothermal properties-gross income . 1?d
§ .E § e Oil, gas, and geothermal propert.ies--deductions . fre
< § -<-' f Otner AMT items (attach statement) 1'Ff o
c 183 tax-exempt interest income . 183
§ b Other tax-exempt income tab
§ c Nondeductibie expenses. 18a
*5 193 Distrit)utions of cash and marketable securities 193
§ b Distributions of other property . 1913
35 203 investment income. 20a
§§ b investment expenses . 2013
0 c Other items and amounts (attach stetement) z

 

 

 

 

 

` sam 1065 san

Case 18-17271-ml<n

Doc 1-1 Entered 12/10/18 16:28:52 Page 5 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fcrrmoes(:zom Page 5
Ana|ysis of Net income (Loss)
1 Net income (loss). Cornbine Schedufe t<, lines t through 11. From the result, subtract the sum cl
Scheduie K, iines 12 through 13d, and 161 . . . . . . . . 1 -52.093
2 Anat Sis b . ii individual iii lnd§viduai . . v Exem t vi
partr¥ertyge: m Corpmaze c )(active) (j{passive) ('V) Parme"$hip {§r}ganizati§n Nomin(e;/Otber
a Genera! partners
b Lirnited anners
Bafance Sheets per ngks l Beginning of tax year End ot tax year
Assets tel fbi tci (d}
1 Cash . * ?"
23 Trade notes and accounts receivable
b t_ess allowance for bad debts 0
3 inventories
4 U S government obligations
5 Tax»exernpt securities .
6 Otber current assets (attach staternent) 0
'?a i_oans to partners (or persons related to partners}
b Mortgage and real estate toans
B Otber investments (attach statement) . _ . _ 0
93 Buildings and other depreciable assets . 850,000 850,000 . ::_' ' -

b E.ess accumulated depreciation 182.534 651 455 200,595 649.304
103 Depietabte assets . . . . . . ' " "

b !..ess accumu§ated depletion . . . . 0 o 0
11 tend (net cf any amortization) 213.000 -- - ' - " 213,09c
12a intangible assets (amortizable only) '- ;.§

b Less accumulated amortization 0 o c
13 Ot?ter assets (attach statement) 0 " ` ` - ` 0
14 Total assets . 880,466 ` 552.304

Liabi§ities and Capital ` - "
15 Accounts payable . . . . . . . .
16 Mortgages. notes, bonds payable in fees than 1 year
17 Other current liabilities {attach statement) 0 _ 0
18 AE| nonrecourse loans . . . . . . '
193 i_oans from partners (or persons rotated to partners)

b Mortgages, notes, bonds payable in 1 year or more 642.522 ": §24‘872
20 Other liabitit§es (attacb statement) . 0 -- 0
21 Partners' capitat accounts 231,944 jj 23?,432
22 Totai liabilities and capital 880 456 ii . . 352.304

' Reconci¥iation of income {i_oss) per Books ‘lNith income (t..oss) per Return
Note. The partnership may be required to f`le Scheduie M 3 (see instructions)

1 Net income (toss) per books . ~62.093 6 income recorded on books this year not included
2 income included on Schedule l<, tines1, 2, 3c, on achedme K’ umw mrw§h 11 {i€emize):

5, Sa, 7, 8, Ba, tO, and 11, not recorded on a Tax“exempt interest $ ________________________ 0 _

books this year (itemize): 0 9
3 Guaranteed payments (other than 7 Deductions included on Schedole K, lines

health insurance) . . . . . . o 1 through 13d, and tBE, not charged
4 Expenses recorded on books this year against bf>okin€€m€mi$ V€Elf(i'f€mile)i

not inctucled on Schedute K, lines 1 a Depreciatlon $

through 13cf,and16l{étemize): """"""""""""""""""""" g

a Depreciation $ 8 Add fines 6 and ? . 0
b Trave! and entertalnrn"e_nt"$___ """""""""""" 0 9 income (loss) (Anatysis of Net income
5 Add lines 1 through 4 4 , , mm .62,093 (Loss). tine 1}. Subtract line B from line 5 . .52,093
' Analysis of Partners Gapitat Accounts
1 Balance at beginning ot year 237,944 6 Distn'butions: a Casn
2 Capital contributed a Cash b Property
b Pro;)erty 7 Other decreases (iternize}:

3 Net income (ioss) per books . »62,093 __________________ 0
4 Otber increases (iternize): 0 8 Add iines 6 and 7 . . 0
5 Add lines 1 through 4 . t75.851 9 Balance at end of year Subtract line 8 from line 5 175.85“|

 

 

 

 

Form 1 065 (2o1 n

Case 18-17271-ml<n

  

l:l F'mai :<-1

E Amended K»$

Doc 1-1 Entered 12/10/18 16:28:52 Page 6 of 10

ls§}rll'?

OlvtB NO. 1545-m 23

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule K~‘l g @ ii ? Partner’s Share of Current Year income,
(Form 1065} Deductions, Credits, and Other items
9993?1"1€"3 §§ me TFB€SLWY 1 {)rdinary business income floss} 15 Credils
internal Re"e“ue 362le For calendar year 201 ? or tax year
' 0
beginning ending l f f l 2 Net rental reat estate income (loss)
. »62,093
Partner’s Shere of lncome, Deductrons, , _ ,
.. 3 _ Other net rentat income (|oss) 16 Foreign transactions
Cl'ed¢t$, etC. b See back of form and separate instructions - 0
: information About the Partnership 4 §th Pf*‘rm@m$
A Partnership’s emptoyer §dentitication number
XX-XXXXXXX 5 interest income
B Parioership’s name, address, city, state, and .'?.IP code 0 ______
Jo s ivrrr<a PRoPs arise Ltc 63 Ordl“so' dividends
64§0 W DESERT t?~.lN RD _ _ 0
6b Qualitied dividends
LAS VEGAS NV 89146 0
C EHS Center where partnership lifted return 7 H$Yalli%
_ 0
D l:l Checl< if this is a publicly traded partnership {PTP) 3 N€‘f Shorf“fefm Capilal gain tl‘~`-‘SS)
0
M_ information About the Partner 9a Net longthm capital gain (loss) 17 Altemative minimum tax (AMT) items
E Partner’s identifying number 9
XXX-XX-XXXX 913 Colleciibles €28%) gain (ioss}
F Partner‘s name, address city. state. and ZlP code 0
JO ANN JOHANNESSZN TRUST 90 Unrecactured section 1250 gain
UA DTD NO`\.#l 1 2004 JOHANNESSEN TRUST 0
LAS VEGAS Nv 89130 10 Net section 1231 gain (loss) 18 Ta)c-exernpt income and
g nondeductible expenses
G [§] General partner or t_LC l:] limited partner or other l_LC 11 Omer income {lDSS)
member~manager member
H E.] Domestic partner § Foreign partner
n What type of entity is this partner? 1-lndlvldual
l2 if this partner is a retirement plan {lFtNSEPfl-<eoghfetc.), check here [:l 0 19 Dls¥rlbmions
J Partner’s share of profit, loss, and capital (sae instructions): 12 Sect;O“ 179 deduction
Beginr\ing Ending
pmm 0 % 0 % 13 Other deductions
;_055 100 % 300 % 20 Other information
Capital 50 % 50 %
K Partner’s share of liabilities at year end:
Ncnrecourse . . . . . , $ 0
Guaiitied nonrecourse financing . 5 14 Seti-employrnent earnings (toss]
Recourse
L F’artner’s capital account analysis
tsa-ginning capital account . $ 361,157 *See attached statement for additional information
Capttai contributed during the year $ 57,950
Current year increase (decrease) $ -62,093
Witi'idrawals& distributions 3 l G )
finding capitat account . $ 357,01 4

Tax haas l:l snap

m Otner {e)<plain)

l:] section 704(5)\)<>01<

M D§d the partner contribote property with a built-in gain or loss?

gives [Kliy¢

tf “Yes,” attach statement (see instructions)

 

For ll=iS Use Oniy

 

 

 

For Paperwor!< Reduction Act Notice, see instructions for Form 1065.

mvw.lrsgov!Fonnt 065

CaL No. 11394Fl

Schedule K-t {Form 1065) 2017

Case 18-17271-mkn

Schedute K-'t
(Form 1065)

201?

  

Doc 1-1 Entered 12/10/18 16:28:52 Page 7 of 10

i= 5 it IL 1. 'F
_ i:i ana i<~i i:l remanded i<-1 cna No. tose-ome
Partner’s Share of Current Year tncome,
Deductions, Credits, and Other items

 

 

 

 

 

  

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

De§"mmem 01 me Tz'e_a$urfr' 1 Ordinary business income [loss) 15 Ci'edits
"“ema’ REVE”“‘=‘ S@W*°° For caiendar year 2011 m tax year 0
beginning ewing 1 f ,/ 1 2 Net rental real estate income (toss)
0
Partner’s Share of income, Deductions, _ _ _ _
. _ _ 3 Other net rental income (|ocs) 16 _ Foreign transactions
eredlis, EtC. b- See back of form and separate instructions. 0
_ _ information About the Partnership 4 Guaraf\f€ed nas/merits "
A F’artrtersh§p’s employer identification number
26~2934 889 5 interest income
B Partriereh§p's name. address, city, state and 2113 code 0
10 a rviii<i-; PROPERT:£S LLc 53 O'di"a’v dividends
stan W DESERT ina ao _ ' 9
6b Ctl.lalihed dividends
LAS VEGAS NV 891-46 g
C lFtS Center where partnership tiled return 7 HOVaiii@S
0
o g check if this is a penney traders partnership term 3 Net ShGn-tenn metal gain (l¢>$$i
0
_ Infnrmafion Abot_:t the Pa;"tner 93 Net long-term capital gain {toss} 17 Altemative minimum tax (AMT) items
E F'artner”s identifying number G
XXX-XX-XXXX en constitutes (23%} gain tinss)
F Partner'e name, address. city. state and ZiF' code 9 ______
little MOORE 9c Unrecaptured section 1250 gain
PO BOX 30211 0
LAS VEGAS NV 89173 10 |\tet section 123t gain {lcss) 18 Tax-exempt income and
9 nondeductible expenses
G @] General partner or t_LC i:] Limited partner or other Li_C 11 thBl' income (|OSS}
member»~manager memcer
11 gi Domestic partner m Fore§gn partner
11 What type cit entity is this partner? 1~%ndividual
12 if ina partner is a retirement aaa gawsaari<e¢>ghrac.), check here i:i 0 19 Distnbutions
J Paztner’s share of protit. loss, and capital (see instructional 12 399110“ 119 dedu¢ii°ii
Beginnirtg Eriding
Pm{.t 0 % 0 % 13 Otner deductions
g_gss 0 % 0 % 20 Ott'ier information
Gapital 50 % 50 %
K Partner’e ehare of liabilities at year end:
Nonrecourse . . . . , , 3 0
Ouaiified nonrecourse tinancirig . S 14 Setf-employment earnings (toss)
Recourse
L Partner's capital account ana!ysis:
eeginning capital account . t *See attached statement for additionaj information
Capital contributed during the year $
Current year increase (decrease} 3 0
t'ththdrawa|s & distributions 3 ( 0 ]
Endizig capital account . 3 0
Tax basis |:} GAAP t:i section maria cook

m Other texptain}

M D`td the partner contribute property with a built-in gain or toss'?
m Yes No

lf “Yes." attach statement {see instructions)

 

For iRS Use Only

 

 

 

Fcir Paperwork Reduction Act Notjce, see instructions for Forrrt 1065. www.irs.gow'i»'ormw&§

Cat. t\lo. 113941-1 Schodu|e K-1 (Form 1065) 2017

Case 18-17271-ml<n Doc 1-1 Entered 12/10/18 16:28:52 Page 8 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

@5§2 Depreciatien and Amortization mimms-1172
F°"“ (lncludlng lnformatlon on l.isted Pro;zerty} Q@ -§ ?
oepmmsnz 111 11111 treasury , P' Atl~ach to your tear retum. y _ settlement
,mema, Re,.enue SEN;U (99) b Go to wmw.irs.gov!Fonn#Sé? for metructaons and the latest information geque 1119 179
Narne(s) shown on return Boslness or activity to which this form relates identifying number
JO 81 MSKE PROPERT|ES i_LC XX-XXXXXXX
" " Election `§‘o Expense Certain Property Under Section 179

Note: ll you have any listed property, compiete Part V before you complete Part |.

1 Maximurn amount (see instructions). . . 1 510.000

2 Total cost of section 179 property placed in service {see instructions) . . . . 2 0

3 Threshoict cost of section 179 property before reduction in limitation (see instructions) . 3 21930»000

4 Reduction in limitation. Scbtract line 3 from line 2 lt zero or less enter ~0~. . 4 0

5 Dollar limitation for tax year. Subtract line 4 from line 1. if zero or lees, enter -U- if married filing

separately, see instructions 5 510.000

. 6 ia} Description otproper!y . . {h§ Cosl (tmsiness use only} . {c] Elec!ed cost "

7 Listed property Enter the amount from line 29 . . . . . l 7

8 Total elected cost ot section 179 property Add amounts in column (c), lines 6 and 7

9 Tentative deduction Enter the smaller of line 5 or line 8 .

 

10 Carryover of disallowed deduction from line 13 of your 2016 Forrn 4562. .
11 Business snccme limitation Enter the smaller of business monroe (not less than zero) or line 5 {see instructions)
12 Section 179 expense deductionl Add lines 9 and 10, but don' t enter more than line 11
13 carryover 01 disallowed seamen 10 2018 Aacl tries 9 am 10 16531111€ 12 b l 13 l

Note: Don t use Part ll or Part ill below ior listed property instead, use i>art V.

-- Speciel Depreciation Allowance end Other Depreciation (Dcn’t include listed property.() See instructions.)

14 S§)ecial depreciation ailowance for Quaiified property (other then iisted properly} placed in service
duringtnetaxyear(seeinstructional . . . . . . . . . . . . . . . . . _ . . 1 . 14 0

 

 

 

 

 

  

 

 

 

 

 

  

 

 

 

15 Property subject to section 168(1‘}(1) election . . . . . . . . . . - 15 0
16 Otner depreciation (inciuding ACRS} . . 16 0
ii MACRS Depreciation (Don t include listed property } (See instructions )
Section A
1? MACRS deductions for assets placed` 1r1 service in tax years beginning before 2017. . - . - 17 2'|.?94
18 if you are electing to group any assets placed in service during the tax year into one or more general - ` -
asset accounts check here . . . . . . . i> E

 

 

Section B--Assets Placed in Service During 201? Tax Year Using the Ger\eral Depreclation System
(b] Monlh and year (c)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{a) Classification of property place<im use (d) RE".:°VEIV (e) Conventlcn {f] Method {9} Depreciatlon deduction
Sewica mined
193 3' "` 0 13 0
b 0 0
c 7 G 0
d 1 0 0
0 0
0 0
0 0
h Fiesidential rental 0 o
PFOPGFKY 0 0
i Nonresidentisi reel 0 9
property 0 o c
3ection C~»Assets Placed 111 Service During 2017 Tax Vear Using the Aiternative Depreciation Systern
203 Ciass life 0 0 0
b 12~year 0 o
ear 0 5
_ Summary (See instructions)
21 i_isted property Enter amount from line 28 . . . . 21 0
22 Total. Adcl amounts from line 12, lines 14 through 17, lines 19 and 20 1n column (g), and line 21 Enter
here and on the appropriate lines of your return Pertnerstzips and S corporations~ see instructions - 22 21_~,1911
23 For assets shown above and placed in service during the current year, enter the " ` " '
portion of the basis attributable to section 263/31 costs . . . . . . . 23

 

 

 

 

 

For Paperwork Fteduction Act Notice, see separate instructions Car. No. 12906111 F€irm 4562 (2017l

Case 18-17271-ml<n Doc 1-1 Entered 12/10/18 16:28:52 Page 9 of 10

Form 4562 (201?) Page 2

Listed Property (lnclucle automobiles certain other vehicles certain aircralt, certain computers and property
used for entertainmenl, recreation, or amusement.)

Note: For any vehicle for which you are using the standard mileage rate or deducting lease expense complete only 24a,
24b, columns {a) through (c} ot Section A, all of Sectioo B, and Section C if applicable

Section A--»Depreolation and Other information {Caution: See the instructions for limits for passenger automobiles.)

  

 

 

 

 

 

 

 

 

 

24a Dc you have evidence lo support the businessiinveslment use ciailned? [:I Yes :1 No f 24i:1 ll “Yes,” is the evidence written? l:l Yes l:l No
l¢l tel
tel lb} . . . ill tel lhi
. Buslnassa' (d) Bas1slor depreciation . . .
Typ:eohfi§;:pf::;mst Di:::;::::d nveslment usa Cost or other basis (business!investrnent H:;:;;ry Cr;q:`:::§;n D§;;:‘::::n E!emed :;'::mn 279
percentage use cniy)
25 Speciai depreciation allowance for qualified listed property placed in service during
the tax year and used more than 50% in a qualified business use (see instructions} , 35

 

 

 

26 Propezty used more than 50% in a qualified business use:
%
%
%
2? Property used 50% or less in a qualified business uee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

% Sf|. -
% S/L -
% 51 L -
28 Actoi amounts in column (it) lines 25 through 27 Enter here and on line 21, page 1 . l 28 0

 

 

29 Acld amounts 1n column (i) line 26 Eriter here and on line 7 page 1 . , . l 29 0
Section El--information on Use of Vehlcies
Complete this section lor vehicles used by a sole proprietor, partner, or other "more than 5% owner," or related person if you provided vehicles
to your employees hrst answer the questions in Section C to see it you meet an exception to completing this section for those vehicles
ial ibi tel ldl tel lfi
30 Toiaf businessymves§mem miles driven timing Vehicle t Vehicle 2 \iehicle 3 Vel'zlcle 4 Vehlcle 5 Vehicle 6
the year {don’t include commuting miles)

31 Total commuting miles driven during the year
32 "l'otai other personal (noncomrnuting}
miles driven . . . . .

33 Totai miles driven during the year Add

lines 30 through 32 . . . . , . 0 0 9 g 0 g
34 Was the vehicle available for personal "fes No Yes No lies No ¥es No Yes No Yes No
use during off-duty hours? . .
35 Was the vehicle used primarily by a more
than 5% owner or related person'?
36 ls another vehicle available for personal use?

Section C-Questions for Empioyers Who Provicle Vehicies for Use by Their Employees
Answer these questions to determine if you meet ao exception to completing Section B for vehicles used by employees who aren’t
more than 5% owners or related persons {see instructions).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

37 130 you maintainawrltten policy statement that prohibits all personal use of vehicles, including commuting, by Ye$ N°
yourernployees?. . . . . . . . . . . . -

38 Do you maintain a written policy statement that prohibits personal use of vehicles except commuting, by your
employees? See the instructions for vehicles used by corporate officers directors or 1% or more owners

39 Do you treat ali use of vehicles by employees as personal use? . . . . . . . . . 1 1

40 Do you provide more than five vehicles to your employees obtain intorrnation from your employees about the
use of the vehicles and retain the information received?. . .

41 Do you meet the requirements concerning qualified automobile demonstration use? {See instructional

Note: ii your answer to 37, 38, 39, 40, or 41 is “`i’es," don’ t complete Section B for the covered vehicles

§§ Amortization

 

 

 

 

 

 

 

 

  

 

m tel
(a) _ . ici {d} Arnortization {f}
Description of costs Date ab:ai::atmn Amonizal:)ie amount Code section period or Amorlization for this year
g percentage

 

42 Arnortizatlon ot costs that begins during your EUi'r' tax year (see instructions):

 

 

 

 

 

 

 

43 amortization of costs that began before your 20l7 tax year . . . . . , . . . . . 43 0
44 Total. Add amounts 1n column {f) See the instructions for where to report . . . , . . . 44 0
Form 4562{2131?}

 

 

 

 

Case 18-17271-ml<n

3325

(Hev. Saptember 201"2’)
Departmenz of the 'E'reasury
internal Fievenue Service

Name

Doc 1-1 Entered 12/10/18 16:28:52 Page 10 of 10

Rentai Reat Estate income and Expenses of a

Partnership er an S Corporation

br Attach to Form 1065, Form 1065-§, or Form 11203,
> Go to Ww.irs.gov/Form&&.?$ for the latest information

 

OMB No. 'l 545-01 23

Employer identification number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_JO 8< listle PROPERF|ES LLC XX-XXXXXXX
1 Show the type and address of each property. For each rental real estate property listed, report the number of days rented at fair
rental value and days with personal use. See instructions See page 2 to list additiona! properties
Physical address of each property-street, oity, state, Type--Enter code_1-S; [_-a§l, genital mays Personaf USB Days
ZlP code see page 2 for last
A 549€} W DESERT lNN“RD LAS VEGAS NV 891¢6 4 365 0
B -..-- _-
C ...... -
D . ___-
Pro perties
Hental Reai Estate income A B C D
2 Gross rents . . 2 0
Flental Real Estate Expenses
3 Advertising . . 3
4 Auto and travel . 4 0 0 D 0
5 Cleaning and maintenance . . 5
6 Comrnissiens 6
? insurance . 7
8 l.egal and other professional fees 8
9 interest 9 373 30
10 Repairs 10
11 Ta><es 11 3.020
12 Utilitles . 12 149
13 Wages and salaries 13
14 Depreciation (see iastruotions) 14 21,?94 0 9 0
15 Other {l§st) br
15
Totai Cl£her Expenses
16 Tolal expenses for each'property.
Adcl lines 3 through 15 . . - 16 62,{>93 0 0 0
1 7 income or {loss) from each property.
. . -62.093 0 0 0
Sut)tract line 16 from line 2 17
183 Total gross rents. Add gross rents from line 2, columns A through l~l 183 0
bTotal expenses Add total expenses from line tB, columns A through l~l . . . . fab ( 62.093 )
19 Net gain (loss) from Form 4797, Part l|, line 17 from the disposition of property from rental real
estateactivities....................,.... 19 9
203 Net income (loss) from rental real estate activities from partnerships estates, and trusts in which
this partnership or S corporation' rs a partner or beneficiary (frem Schedu|e !<~ ~1) 20a
hide-ntle below the partnem~~,hips1 estates or trusts from which net income {loss) is shown en line " *"
20a Attaoh a schedule if mere space is needed.
(‘l] Narne {2) Emp§oyer identification number
21 Net_rental estate inc-ores (loss). Cornbine lines 18a through 20a. Enter the result here and on: 21' -62.093
¢ Forrn 1065 or 1120$: Schedule K, line 2; or `
' Form 1065~8: Part l, line 4

 

 

 

For Paperwork Hecluction Act Notice. see instructions

Cat. No.101352

Form 8825 (nev. 9-2017)

